Title: To George Washington from Colonel Richard Butler, 21 January 1780
From: Butler, Richard
To: Washington, George


          
            Sir
            Pennington [N.J.] Jany 21st 1780
          
          I am honourd with Your Excellencys letter of the 18th wherein you Are pleasd to order one thousand bushels of wheat to be Sent to Morristown; in Obedience to which, I have Sleds Engaged & Shall Send of[f] from this Place about 500 bushels on monday, & I hope to Send About 1000 bushels from Amwell in the Same Week, I have A Right to Expect 1000 bushels more in Pittstown—Cols. Beavers & Taylors Districts, which if possible I will have Ground & forwarded (if not Already done) I might have Collected a great deal of Corn had I Consented to take it in lieu of wheat, but thinking it would Ansr our purpose better pressd for the latter, I Am Sorry to Inform your Excellency that I am much Disappointed in the Cattle though I have got Some very good, yet the Generality are Small & thin, & I Am doubtfull will fall Some Short of the quota of this County without I deprive the Inhabitants of working Oxen that Really is not fit for killing. & though your Excellencys Orders to me is Very full & Particular, I Apprehend your Excellency did not intend that I Should take Cattle that Can only be A burthen to us through the winter I have Sent 108 head Including what goes today, & Am using Evry Endeavour to Stimulate the Magistrates to make up the Numbers they Respectively Engagd which they Really are Endeavouring to do, for which Reason Shall Remain here till monday & then move toward Camp by the way of Ringoes— Pitts town, & White house, where I have directed any Collection (Exclusive of what I have got) to be Deliverd. I Am Certain the wheat will over-run the Requisition Considerably—I have been Obligd to Sieze About 300 bushels of wheat & Some Corn the Property of Lieut. Col. Chamberlain who I find has been

Engrossing & Encouraging the Inhabitants to with hold the Supplies, & Am not Clear that I Shall not Send him Prisoner to Camp, the Particulars more fully Shall Inform your Excellency when I have the honr of Seeing you—I find much hurt doing by Some of the purchasers, (or men who Call themselves Such) Since I have been here the[y] have Raisd the wheat from 50 to 55 dolls. pr Bushell which Renders Mr Dunhams pa⟨rt⟩ of this Duty Very Dificult, I Am Really Sorry to Trouble your Excellency with things of this kind but my wish to the Publick good I hope will be An Appology. I Am Sir with the Greatest Respect your Excellencys most Obedt Hbl. st
          
            Richd Butler Col. 9th P. Reg.
          
          
            P.S. I find Traveling Expences Exceed all Idea.
            The mills of this Country are Chiefly all Froze & ⟨no⟩ grinding Can be Done—I Recieve much Assistance from one Mr Ansley at this Place.
          
        